OPINION — AG — (1) PURSUANT TO 11 Ohio St. 1975 Supp., 365 [11-365], A SERVICE CONNECTED DISABILITY PENSION MAY BE AWARDED TO A FIREMAN WITH MORE THAN TWENTY (20) YEARS SERVICE. SERVICE CONNECTED DISABILITY PENSIONS ARE TO BE CALCULATED ON THE BASIS OF ONE HALF OF THE AVERAGE MONTHLY SALARY PAID THE FIREMAN DURING THE LAST THIRTY MONTHS OF HIS SERVICE. IN THE EVENT THE DISABILITY CEASES WITHIN THREE (3) YEARS FROM THE DATE OF A FIREMAN'S DISABILITY RETIREMENT OR WITHIN A PERIOD OF TIME WHICH SHALL BE CALCULATED TWENTY THREE (23) YEARS LESS THE TOTAL TIME SAID PERSON HAS SERVED AS A MEMBER OF THE REGULAR CONSTITUTED FIRE DEPARTMENT, WHICHEVER PERIOD OF TIME IS GREATER, IT IS MANDATORY THAT SAID FIREMAN BE RESTORED TO ACTIVE SERVICE AT THE SALARY ATTACHED TO THE RANK HE HELD AT THE TIME OF HIS DISABILITY RETIREMENT. (2) UNDER THE PROVISIONS OF 11 Ohio St. 1975 Supp., 365 [11-365], NON SERVICE CONNECTED DISABILITY PENSIONS MAY NOT BE AWARDED TO FIREMAN WHO HAVE IN EXCESS OF TWENTY (20) YEARS SERVICE. FIREMEN WITH MORE THAN TWENTY YEARS SERVICE WHO SUFFER NON SERVICE CONNECTED DISABILITIES ARE TO BE RETIRED ON A SERVICE RETIREMENT BASIS AND PENSION ARE ACCORDINGLY TO BE COMPUTED PURSUANT TO 11 Ohio St. 1971 364 [11-364] CITE: 11 Ohio St. 1971 364 [11-364] (WILLIAM DON KISER)